Name: 2001/442/CFSP: Decision of the Secretary-General of the Council/High Representative for the common foreign and security policy of 8 June 2001 on the application of the Council Decision on the establishment of the Military Staff of the European Union
 Type: Decision
 Subject Matter: European construction;  miscellaneous industries;  defence;  European Union law;  economic geography
 Date Published: 2001-06-12

 Avis juridique important|32001D04422001/442/CFSP: Decision of the Secretary-General of the Council/High Representative for the common foreign and security policy of 8 June 2001 on the application of the Council Decision on the establishment of the Military Staff of the European Union Official Journal L 155 , 12/06/2001 P. 0018 - 0018Decision of the Secretary-General of the Council/High Representative for the common foreign and security policyof 8 June 2001on the application of the Council Decision on the establishment of the Military Staff of the European Union(2001/442/CFSP)THE SECRETARY-GENERAL OF THE COUNCIL/HIGH REPRESENTATIVE FOR COMMON FOREIGN AND SECURITY POLICY,Having regard to the second paragraph of Article 5 of Council Decision 2001/80/CFSP of 22 January 2001 regarding the establishment of the Military Staff of the European Union (OJ L 27, 30.1.2001, p. 7) which provides that the Decision shall apply from a date onwards to be determined by the Secretary-General/High Representative upon consultation of the Political and Security Committee and the Military Committee,Having regard to the opinion of the Military Committee (meeting at the level of Chiefs of Defence) of 23 May 2001,Having regard to the opinion of the Political and Security Committee of 29 May 2001,HAS DECIDED AS FOLLOWS:1. Council Decision 2001/80/CFSP dated 22 January 2001 on the establishment of the Military Staff of the European Union shall apply from 11 June 2001 onwards.2. This Decision shall be published in the Official Journal.Done at Brussels, 8 June 2001.Javier SolanaSecretary-General/High Representative